Citation Nr: 0916406	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-28 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for bilateral eye 
disabilities (Thygeson's superficial punctate keratopathy, 
iritis, and uveitis, with photophobia).


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for the active pathology of the Veteran's bilateral eye 
disabilities, effective September 10, 2004.  A June 2007 
rating decision assigned an additional 10 percent rating for 
pain, rest requirements, and episodic incapacity, effective 
September 10, 2004.  However, as that grant does not 
represent a total grant of benefits sought, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The Veteran did not appear for a scheduled hearing held 
before the Board at the RO on December 10, 2007.  In a 
January 2008 correspondence, she indicated that she had not 
been timely notified of the hearing date.  She also stated 
that it was difficult for her to travel to the RO and that 
she preferred that the Board decide her claim.  In light of 
the Veteran's noted difficulties in traveling, and because 
there has been no further inquiry concerning the re-
scheduling of the December 2007 hearing since this 
correspondence, the Board concludes that the Veteran has not 
requested that her hearing be re-scheduled.

In correspondence received in March 2009, the Veteran 
requested that she be rated as unemployable pursuant to 
38 C.F.R. § 4.16.  That claim has not yet been adjudicated 
and is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The Veteran's bilateral eye disabilities have been 
manifested by an active pathology since September 10, 2004.  

2.  Since September 10, 2004, the effective date of service 
connection, the Veteran's corrected visual acuity of both 
eyes has been 20/40 or better, with the exception of the May 
2007 VA examination where the corrected vision was 20/25 and 
20/50 in the right and left eyes.

3.  Since September 10, 2004, the effective date of service 
connection, the Veteran's bilateral eye disabilities have 
been manifested by subjective complaints of pain, burning, 
redness, and severe photophobia that is nearly constant and 
restricts her routine daily activities to 50 to 75 percent of 
her pre-illness level.  It has not been productive of any 
incapacitating episodes within a 12 month period. 

CONCLUSION OF LAW

Since September 10, 2004, the effective date of service 
connection, the criteria for an increased rating of 40 
percent, but no more, for a restricted daily routine of up to 
50 to 75 percent as a result of the Veteran's bilateral eye 
disabilities causing rest-requirements, have been met.  The 
criteria for an additional 10 percent based on active 
pathology have also been met since September 10, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.76, 4.80, 
4.83, 4.84a, 4.88a, 4.88b, Diagnostic Codes 6000, 6001, 6003, 
6354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been in receipt of a 10 percent disability 
rating for the active pathology of her bilateral eye 
disabilities under Diagnostic Code 6001, which pertains to 
keratitis, since September 10, 2004.  By a June 2007 rating 
decision, the Veteran was awarded an additional 10 percent 
rating under DC 6001 for pain, rest requirements, and 
episodic incapacity associated with the active disease, 
effective September 10, 2004.  Also applicable to the 
Veteran's claim is DC 6000, which pertains to uveitis, and DC 
6003, which pertains to iritis, which, like keratitis, are 
rated under the Schedule of Ratings for the Eye.  38 C.F.R. 
§ 4.84(a), DC 6000, 6003.  

The Veteran contends that she has experienced pain in her 
eyes constantly.  She states that her eyes are always red and 
dry and she has no tolerance for sunlight or artificial 
light.  She contends that her sensitivity to light is so 
severe that she can not drive and has to wear dark sunglasses 
when she is exposed to any light source.  Additionally, she 
can not look at a computer screen for more than 5 minutes 
without feeling eye pain.  She contends that she can no 
longer enjoy daily activities with her family due to her eye 
problems, including shopping, driving, and recreational 
activities.  

The Board finds that the Veteran's symptomatology associated 
with her service-connected bilateral eye disabilities, 
including eye pain and severe photophobia, has so restricted 
her daily routine that Diagnostic Code 6354, which pertains 
to chronic fatigue syndrome, is also applicable in this case.  
38 C.F.R. § 4.118, DC 6354.  Therefore, the Board finds that, 
in addition to being rated under the 38 C.F.R. § 4.84a, 
Schedule of Ratings of the Eye, the Veteran's manifestations 
of her service-connected bilateral eye disabilities also 
warrants consideration under Diagnostic Code 6354 as that 
code provides for an analogous rating for daily impairment of 
activities.  That rating is also consistent with the 
direction in Diagnostic Codes 6000, 6001, and 6003 that rest-
requirements be rated.

Diagnostic Codes 6000, 6001, and 6003 provide that uveitis, 
keratitis, and iritis in chronic form are rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is to be assigned during active pathology.  38 C.F.R. 
§ 4.84a, DC 6001 (2008).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  38 
C.F.R. § 4.75.  A compensable rating for loss of visual 
acuity requires that corrected vision be 20/40 in one eye and 
20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6078, 6079.  The ratings increase in 10 percent increments 
according to the levels of vision impairment with the 
greatest award of 100 percent assignable for visual acuity of 
5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6063-6078.

Private treatment records from Clay Eye Physicians and 
Surgeons, dated from March 1999 through August 2008, reflect 
treatment for the Veteran's eye problems.  In March 1999, the 
Veteran complained of red, painful eyes, with photophobia 
which became better as the day wore on. The assessment was an 
allergic conjunctive reaction, with no iritis noted.  The 
plan was to administer lubricating eye drops.  In January 
2005, the Veteran had redness and photophobia, with a 
diagnosis of Thygeson's superficial punctate keratopathy, 
blepharitis, and dry eye syndrome status post punctal plugs.  
Lubricating and steroid eye drops were prescribed.  The 
Veteran continued to receive periodic care for these 
symptoms, and in June 2008 was also prescribed an anti-
inflammatory medication and flaxseed oil.  The records 
reflect that the use of the eye drops would at times have 
little effect, and at other times would temporarily clear up 
the Veteran's symptoms.  

Private treatment records from Dr. Muneer dated from October 
2001 to October 2005 reflect treatment for scarring on the 
Veteran's cornea due to dry eye syndrome, iritis, and 
keratitis.  In October 2005, after being prescribed the same 
drops as listed above, the Veteran's corneas were noted as 
not improving. 

On VA examination in November 2004, the Veteran reported that 
she experienced eye pain, burning, and extreme sensitivity to 
light that fluctuated in intensity.  She noted a history of a 
slightly lazy left eye since childhood that tended to drift.  
Physical examination revealed corrected visual acuity of 
20/20 in the right eye, and corrected visual acuity of 20/25 
in the left eye.  Examination of the pupils revealed no 
apparent papillary defect.  Confrontational fields were full, 
bilaterally.  Ocular motility showed a mild exophoria at a 
distance.  Intraocular pressures were 16 in the right eye and 
14 in the left eye.  Mild conjunctival injection was noted, 
bilaterally.  Corneal examination revealed scattered nummular 
infiltrates in the superficial cornea bilaterally with 
slightly raised epithelial defects, more so in the right eye.  
The nummular infiltrates appeared to be confined to the 
epithelium and just slightly subepithelial.  The anterior 
chambers appeared to be deep and quiet. The irises were flat 
and the lenses were clear in both eyes.  Dilated fundus 
examination revealed clear vitreous, bilaterally.  Cup-to-
disc ratio was noted to be 0.4 with no pallor.   The macula 
was flat in both eye and the vascular ratio was noted to be 
2:3.  Peripheral retina was intact in both eyes.  The 
diagnosis was Thygeson's superficial punctate keratopathy, 
bilaterally.  The treatment for the disease involved 
lubricating eye drops and steroid eye drops.  The examiner 
noted that the course of the disease could wax and wane.  The 
Veteran was advised to continue using the lubricating and 
steroid drops as needed, opining that she would likely 
continue to have recurrences of Thygeson's superficial 
punctate keratopathy, given her long history of symptoms. 

On VA examination in May 2007, the Veteran reported 
experiencing pain, burning, stinging, and watering of the 
eyes, bilaterally, as well as photophobia, bilaterally.  She 
experienced blurred vision.  Physical examination revealed 
corrected visual acuity of 20/40 in the right eye, and 20/40 
in the left eye.  Tonometry testing revealed a right eye 
pressure of 10 and a left eye pressure of 11. Punctual 
occulasion due to past surgery of the right and left lower 
lids was noted.  Fundoscopic examination of he interior eye 
was normal.  Testing for keratoconus, scotoma, and ptosis was 
negative.  Testing for lagophtalmos, symblepharon, diplopia, 
and strabismus was negative.  Slit lamp examination was 
abnormal.  There was blepharitis of the eyelids, and faint 
scarring of the cornea.  The diagnosis was active Thygeson's 
superficial punctate keratopathy, with extreme photophobia.  
The Veteran's eye problems were noted to prevent her from 
driving, with moderate recreational impairments, and mild 
shopping impairments.  She was also diagnosed with anterior 
uveitis with iritis, which was not active that day.

On VA examination in October 2008, the Veteran reported pain, 
burning, stinging, and severe photophobia, bilaterally.  She 
also reported blurred vision and double vision.  On physical 
examination, the Veteran's iritis and keratitis were found to 
be stable.  The Veteran was noted to have been found HLA-B27 
positive.  Her corrected visual acuity was 20/40, 
bilaterally.  Testing for keratoconus, scotoma, and ptosis 
was negative.  Tonometry testing revealed a right eye 
pressure of 14 and a left eye pressure of 14.  There was 
diplopia present that was intermittent.  Fundoscopic 
examination of he interior eye was normal.  Left strabismus 
was present.  There was scarring of the cornea.  The anterior 
chamber was deep and quiet.  There were trace cataracts.  
There were three active diagnoses rendered by the examiner:  
(1) TSPK with keratitis, bilaterally, (2) anterior uveitis 
due to HLA-B27, with iritis, and (3) diplopia secondary to 
congenital strabismus.  The effects of those diagnoses were 
concluded to be severe on her ability to complete chores, 
shopping, exercise, sports, recreation, and traveling.  The 
examiner determined that there were no effects on her ability 
to feed herself, bathe, dress, and groom.  The effects 
prevented her from driving.  The examiner opined that the 
Veteran was severely photophobic due to her history of 
keratitis and iritis, preventing her from completing tasks in 
normal lighting.  However, she was found to be able to work 
under low light, excluding use of a computer, if she could 
get a ride to work because she could not drive, and she would 
need frequent breaks.  The examiner further concluded that 
due to her congenital strabismus, she had diplopia outside of 
the central 10 degrees of her visual field, causing her to 
only be able to do work that allowed her to look straight 
ahead.  

Based on her visual acuity testing, the Veteran is not 
entitled to a compensable rating for loss of visual acuity or 
field loss, as on each examination she was found to have no 
visual field deficits.  38 C.F.R. § 4.84a, DCs 6001, 6003, 
6080.  While some visual field disturbance was found at the 
October 2008 examination, that was attributed to a congenital 
condition, rather than to her service-connected disability.  
No visual field deficit due to service-connected disability 
was found.  Thus, in order for the Veteran to be entitled to 
ratings higher than those currently in effect in relation to 
visual acuity, the Veteran's corrected visual acuity must be 
severe enough to warrant an increased rating of 20 percent.

In that regard, a 10 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078.

On VA examination in November 2004, the Veteran had corrected 
visual acuity of 20/20 in the right eye, and 20/25 in the 
left eye.  On VA examination in May 2007, the Veteran had 
corrected visual acuity of 20/25 in the right eye, and 20/50 
in the left eye.  On VA examination in October 2008, the 
Veteran had corrected visual acuity of 20/40 in the right 
eye, and 20/40 in the left eye.  These impairments do not 
warrant a 10 percent rating under DCs 6077 or 6078.  While 
one eye was rated 20/50 at the May 2007 examination, the 
other was rated 20/25, a combination which could warrant a 
compensable rating.  However, the Board finds that the rating 
for pain, rest requirements, and episodic incapacity to be 
discussed below is greater than the 10 percent rating for 
visual acuity loss, and thus the rating for pain, rest 
requirement, and episodic incapacity will be assigned as the 
greater benefit.  The Rating Schedule specifically states 
that the rating for visual loss or the rating for pain, rest 
requirement, and episodic incapacity may be assigned, so the 
Board finds that both ratings cannot be assigned.  38 C.F.R. 
§ 4.84a, DC 6009.

Diagnostic Codes 6000, 6001, and 6003 also provide that 
uveitis, keratitis, and iritis in chronic form are rated from 
10 percent to 100 percent for pain, rest-requirements, or 
episodic incapacity.  38 C.F.R. § 4.84a, DC 6009.  The 
Veteran is currently in receipt of an additional 10 percent 
rating under those criteria for pain, rest requirements, and 
episodic incapacity.  The Veteran has evidenced symptoms of 
eye pain and photophobia that restricts her ability to 
function as she once had prior to the worsening of her 
disability.  Therefore, in light of the Veteran's daily 
restrictions due to her service-connected bilateral eye-
disabilities, the Board finds that the Veteran's symptoms are 
analogous to the residuals contemplated in DC 6354, which 
pertains to chronic fatigue syndrome, and therefore the Board 
next turns to that diagnostic code in rating the severity of 
the Veteran's disabilities and the rest-requirements or 
incapacity caused by those disabilities.

Diagnostic Code 6354 provides for a 10 percent disability 
rating for chronic fatigue syndrome that is manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms, 
which wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year.  

A 20 percent disability rating is warranted when the 
manifestations of chronic fatigue syndrome are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  

A 40 percent disability rating is warranted for chronic 
fatigue syndrome that is manifested by debilitating fatigue, 
cognitive impairments, or other impairments such as inability 
to concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms, which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total per year. 

A 60 percent rating is warranted when the manifestations of 
chronic fatigue syndrome are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  For the purpose of evaluating the disability, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.88b, DC 6354.

The Veteran has demonstrated a long-standing history of red, 
painful eyes associated with her bilateral eye disabilities.  
Her private treatment records evidence that she has 
continuously been prescribed prescription lubricating drops, 
steroid drops, and anti-inflammatory medication, with only 
some periodic relief.  On November 2004 VA examination, the 
Veteran was found to have scattered scarring of her cornea.  
The examiner noted that the symptoms of Thygeson's 
superficial punctate keratopathy waxed and waned and the 
course of the disease was often prolonged, especially with 
the use of steroid drops.  However, the examiner noted that 
in severe cases, steroid drops were the only means of relief, 
and the Veteran was advised to continue using the drops as 
needed.  The examiner also opined that the Veteran would most 
likely experience recurrences of the disease, given her long 
history of symptoms.  On May 2007 VA examination, the Veteran 
was diagnosed with extreme photophobia, which prevented her 
from driving.  Due to her eye problems, she had moderate 
recreational impairments, with mild shopping impairments.  On 
October 2008 VA examination, the Veteran  had three active 
eye diagnoses which severely impacted her ability to complete 
chores, shopping, exercise, sports, recreation, and 
traveling.  The examiner stated that the Veteran could only 
work if she was driven to the work-site and did not have to 
use a computer or come into contact with bright lighting.  

Because the clinical evidence demonstrates that the Veteran's 
bilateral eye disabilities are severe enough to impede on her 
daily routine and restricted her ability to drive or to be in 
direct sunlight without the use of dark sunglasses, and 
because the Veteran has contended that her bilateral eye 
disabilities have greatly impacted her ability to enjoy her 
life and spend time with her family, and resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran is entitled to an increased 40 percent, 
rating analogously to DC 6354 for the symptomatology 
associated with her bilateral eye disabilities which are 
nearly constant and restrict her daily routine to 50 to 75 
percent of the pre-illness level.  The Veteran is competent 
to report experiencing eye pain and sensitivity to light, as 
the perception of these manifestations comes to her through 
her senses, and she has reported experiencing these symptoms 
since the time she filed her claim, the Board finds that she 
is entitled to an increased rating of 40 percent, effective 
September 10, 2004.  Furthermore, the severity of her 
condition was confirmed at the most recent VA examination  
Layno v. Brown, 6 Vet. App. 465 (1994).  In addressing 
whether the Veteran is entitled to a rating higher than 40 
percent, the Board finds that she is not, as there is no 
evidence that the Veteran's eye disabilities have been 
productive of any incapacitating episodes within a 12 month 
period, nor is there evidence that her disabilities restricts 
her routine to less than 50 percent of her pre-illness level, 
as her ability to feed, bathe, and groom herself has only 
been found to be mildly impaired.  This 40 percent rating 
replaces the previous 10 percent rating assigned for pain, 
rest requirements, and episodic incapacity.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).
 
In this case, the Board finds that the Schedule is not 
inadequate.  The Veteran's schedular ratings contemplate loss 
of working time due to exacerbations of her bilateral eye 
disabilities.  38 C.F.R. § 4.1 (2008).  There is no objective 
clinical evidence or opinion that her eye disorder is in any 
way clinically unusual.  Additionally, there is no evidence 
of hospitalization for the eye disorders in the recent past 
or marked interference with employment beyond that 
contemplated in the assigned ratings of 40 percent for pain, 
rest requirements, and episodic incapacity, with an 
additional 10 percent for active pathology.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of 
the credible evidence demonstrates that the Veteran has been 
entitled to an increased initial rating of 40 percent for 
pain, severe photophobia, and a restricted daily routine as a 
result of her bilateral eye disabilities, rated analogously 
pursuant to DC 6354, effective September 10, 2004.  That 
rating replaces the currently assigned 10 percent rating 
based on visual acuity loss.  the Board finds that the weight 
of the credible evidence demonstrates that Veteran's 
bilateral eye disabilities in the active state have warranted 
no more than an additional 10 percent rating for active 
pathology pursuant to DC 6001 since September 10, 2004.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for her 
bilateral eye disabilities arises from her disagreement with 
the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, and 
afforded her three VA examinations.  The Board finds those 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 




ORDER

Entitlement to an increased initial rating of 40 percent, but 
not greater, for pain, rest requirements, severe photophobia, 
and a restricted daily routine as a result of the Veteran's 
eye disabilities, effective September 10, 2004, is granted.

Entitlement to an initial rating higher than 10 percent for 
the active pathology of the Veteran's bilateral eye 
disabilities is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


